Citation Nr: 1524916	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  05-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-traumatic stress disorder (PTSD) in excess of 50 percent disabling.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The most recent Board decision in February 2015 vacated a January 2015 decision due to the Veteran's representation not being able to submit additional evidence because the change in representation form was not associated with the Veteran's file.  The representation related due process issue has now been resolved.  

A Board decision in June 2013 denied the Veteran's claim for an increased initial rating for his PTSD, and remanded the issue of TDIU.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The Board notes that the JMR did not wish to disturb the portion of the June 2013 Board decision which remanded the Veteran's claim for TDIU.  Additionally, the Board's June 2013 remand of the Veteran's TDIU claim was further developed by the RO while the Veteran's JMR was processed by the Court, to include a supplemental statement of the case, and thus is also ready for further appellate review by the Board.

While a claim for TDIU may be bifurcated from a claim for increase, in the instant appeal doing so offers no benefit to the Veteran, and would fail to fully and sympathetically develop the Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Therefore, pursuant to Rice, the Board will consider entitlement to a TDIU as part and parcel of the Veteran's claim for an increased evaluation for PTSD.  See Rice v. Shinseki, 22 Veteran. App. 447, 452-53 (2009) (a claim for TDIU is considered part and parcel of the claim for increase for the underlying disability or disabilities).  

In January 2012 the Veteran submitted a waiver of the right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  In this case the Board has reviewed the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

This appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

The June 2013 Board decision which denied the Veteran's increased rating for PTSD relied partially on September 2010 and November 2011VA examination report findings that the symptoms reported by the Veteran on examination were indicative of exaggeration.  The JMR highlights evidence favorable to the Veteran which the parties to the JMR believe the Board could not discount solely on evidence of exaggeration, as the treatment providers relaying the evidence made no mention of exaggeration.  The Board, however, will not at this time reach the issues remanded by the Court, as the VA first has a duty to assist the Veteran in further developing his claim.  
	
The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Veteran. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Veteran. App. 174, 182 (2007).  The Veteran was last afforded an examination of his PTSD in November 2011.  The veteran was assigned a GAF of 60 and found to have mild to moderate symptoms controlled by medication.  The Veteran did not have other psychiatric disorders diagnosed.  VA psychiatry outpatient notes from December 2011 indicate that the Veteran was seen both for his PTSD and his depression.  The Veteran was again seen for PTSD and depression in May 2012.  In September 2012 the Veteran stated that he had nightmares nearly every other night, as opposed to occasionally, and was assigned a GAF of 50.  Given that medical evidence shows a worsening of the Veteran's PTSD, a new examination should be provided.

The Veteran's TDIU claim was remanded by the Board in June 2013, and undisturbed by the Court's JMR.  Following remand the RO sent the Veteran TDIU VCAA notice in March 2014, and directed the Veteran to return the enclosed VA Form 21-8940 if he believed he was unable to secure and follow substantially gainful occupation because of his service-connected disabilities.  In October 2014 the RO issued a supplemental statement of the case (SSOC) stating that they had not received the Veteran's Form 21-8940, and therefore were denying the claim.  The RO also noted that if they received the form one year after the date of March 11, 2014, the TDIU issue would be considered a new claim.  Subsequently, the JMR clarifying that the TDIU portion of the Board's decision remained undisturbed was granted in December 2014.  

In April 2015 the Veteran submitted documents to the Board alleging the Veteran has been precluded from securing substantially gainful occupation since at least 1995, to include a vocational employability assessment by a certified rehabilitation counselor.  Though the Veteran did not actively pursue his TDIU claim upon the June 2013 remand, the Board concludes that the recent evidence submitted by the Veteran reflects the Veteran's desire to continue to pursue a TDIU claim.

The Veteran has not completed a VA Form 21-8940, but should be provided another opportunity to do so.  Additionally, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Veteran. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate the TDIU claim, and therefore should be acquired.  

Finally, evidence submitted by the Veteran regarding TDIU raises questions for the Board that should be answered prior to the case returning to the Board for appellate review, if indicated.  First, the Board is unclear of the certified rehabilitation counselor's education, to include degree titles such as Masters, Bachelors, PhD, etc.  Second, the Board is uncertain of any state licenses the counselor may have pertinent to the TDIU related opinions offered.  Third, the counselor should specifically address the findings of the VA examiners in the September 2010 and November 2011 VA examinations, with special emphasis on their observations regarding the Veteran's exaggeration of symptoms.  Finally, the counselor should be given the opportunity to respond to any findings of subsequent VA examinations regarding TDIU, and PTSD as it interrelates.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his PTSD dated since September 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Resend the Veteran all required notice in response to the Veteran's most recent claim of entitlement to TDIU, including VA Form 21-8940.  

3.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for an increased rating for PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

a. The examiner is asked to assess the current overall impact of the Veteran's PTSD on social and occupational functioning.  The examiner is asked to describe all symptoms caused by the service-connected PTSD.

b.  The examiner is asked to opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (PTSD, residuals of gunshot wound to the left elbow region, tinnitus, residuals of a right wrist fracture, hearing loss, scar to neck and face, fragment wounds to the ears, and hemorrhoids).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

A complete rationale for all opinions expressed must be provided by the examination report.

4.  Thereafter, ask the Veteran's certified rehabilitation counselor to:

a.  elaborate on his education, to include, at a minimum,  degree titles such as Master's, Bachelor's, PhD, etc;

b. identify any state licenses the counselor may have pertinent to the TDIU related opinions offered;

c. specifically address the findings of the VA examiners in the September 2010 and November 2011 VA examinations, with special emphasis on their observations regarding the Veteran's exaggeration of symptoms;

d. and afford the counselor the opportunity to supplement his vocational employability assessment regarding TDIU, and PTSD as it interrelates, based on the above VA examination.  

4.  Upon completion of the above requested development, conduct any other development that is deemed warranted, and adjudicate the claim for an increased initial rating for PTSD, and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  





(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




